DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species F in the reply filed on 1/11/2022 is acknowledged.  The traversal is on the ground(s) that there are errors in the identification of separate species, in particular that Figs. 1A, 2, and 3 are the same species embodiment.  This is not found persuasive because the present disclosure describes Fig. 1A as having an outer covering with properties to promote endothelialization (pg. 5); Fig. 2 has an outer covering comprising a spiral would around the inner core (pg. 6); and Fig. 3 has an outer covering comprising a mesh or braided strands (pg. 6). Since these embodiments have distinctive structures and/or mutually exclusive characteristics to their outer coverings, it is maintained that they constitute separate species embodiments. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “the ring,” and the claim also recites the ring comprising “a first support member and a second support member arranged in a coiled configuration,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claims 18, 20, and 22-25 are dependent on cancelled claim 1. Appropriate correction is required. For the purpose of present examination the claims are being considered to be dependent on independent claim 17.
Claim 26 recites the limitation "the first material" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 also recites “a second material” in line 2. Due to the use of an indefinite article, it is unclear if the second material of claim 26 is intended to be the same element as the “second material” of claim 25. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keranen (US Pub. No. 2010/0145440).
Keranen discloses the following regarding claim 17: an annuloplasty implant comprising: an inner core (42, 44) of a shape memory material (para. 0105); an outer covering (50, 52) arranged radially outside the inner core to cover at least part of the inner core (Figs. 14a-14b), said outer covering comprises a mesh of strands (paras. 0030, 0109); and a catheter deliverable ring (42, 44) of said memory shape material, said ring having an elongated delivery configuration for advancement in a catheter and an implanted shape assuming a predefined configuration for positioning at a heart valve annulus (paras. 0121-0124, 0133-0134) wherein: the outer covering is resilient to conform to the inner core during movement of the shape memory material (paras. 0121-0124, 0129-0134) and the ring in the implanted shape comprises a first support member (42) and a second support member (44) arranged in a coiled configuration (Figs. 2-4, 14a-14b), the first and second support members being adapted to be arranged on opposite sides of native heart valve leaflets to pinch the leaflets (Figs. 14a-14b; paras. 0121-0124, 0129-0134).
Keranen discloses the following regarding claim 18: the annuloplasty implant of claim 1, wherein the mesh of strands conforms to the shape of the inner core (Figs. 14a-14b).  

Keranen discloses the following regarding claim 20: the annuloplasty implant of claim 1, wherein the mesh of strands has a surface roughness for the formation of endothelia cells over the annuloplasty implant (paras. 0030, 0109).  
Keranen discloses the following regarding claim 21: the annuloplasty implant of claim 20, wherein the mesh of strands has a predefined surface roughness to start endothelialization within a set time period (paras. 0030, 0109).  
Keranen discloses the following regarding claim 22: the annuloplasty implant of claim 1, wherein the outer covering covers the first and second support members (Figs. 14a-14b).  
Keranen discloses the following regarding claim 23: the annuloplasty implant of claim 1, wherein the outer covering covers the entire inner core in a longitudinal direction of the annuloplasty implant (Figs. 14a-14b).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen in view of in view of Moaddeb et al. (US Pub. No. 2007/0135913; hereinafter Moaddeb).
Keranen discloses the limitations of claim 17, as described above. However, it does not teach the first material of the outer cover comprising a metal alloy. Moaddeb teaches an .

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keranen in view of in view of Bolling et al. (US Pub. No. 2010/0121433; hereinafter Bolling).
Keranen discloses the limitations of claim 17, as described above. However, it does not teach the second material of the inner core comprising a metal alloy. Bolling teaches an annuloplasty implant comprising an inner core made of a metal alloy material (para. 0173), for the purpose of providing the implant with the desired strength and physical properties needed to suit the implantation site. It would have been obvious to one having ordinary skill in the art to modify the inner core material of Keranen to comprise a metal alloy, as taught by Bolling, in order to provide the implant with the desired strength and physical properties needed to suit the implantation site. In addition, it has been held that a simple substitution of one known element for another, in the instant case, one type of implant material for another, to obtain predictable results, is considered to be within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774